The Vice-Chancellor.
The ground upon which the complainants seek to be quieted in their right of property and possession is, that the defendant and his deceased brother Charles, as well as all the other sons of James Crommelin who executed the deed to Halstead, accepted of their shares of the father’s estate under his will and thereby made their election. And this election, it is insisted, was binding upon Charles in his lifetime after he came of age, as well as upon Alfred, so that consequently, the latter ought now to release and convey all his title in the premises.
The evidence shows, in the most satisfactory manner, how all the sons—at different times and when they were of full age, executed deeds of conveyance of various parcels of their father’s real.estate or united in the sales thereof (and which he had devised to them;) as well as, the defendant’s selling and conveying, besides other property, his share and interest in his *209father’s homestead. It likewise appears, the children ratified one other sale which their father had made. And it is very .- . - . , J manliest the defendant intended to confirm the sale made to Halstead when he proceeded in the month of July one thousand eight hundred and twenty-three, to execute and acknowledge the deed prepared in the year one thousand eight hundred and thirteen; and which deed only required the signatures of Charles and himself in order to render the title under it complete. But this act proved ineffectual: because Halstead was dead.
I think, however, it goes far, in connection with other circumstances, to preclude the right of the defendant to set up a claim of title to the premises thus intended to be released ; for it is fairly to be inferred that his object was to show a compliance with the conditions of his father’s will in order to vest in himself an absolute title to a share of his father's estate, and better enable him to dispose of the same.
He undoubtedly, had an election when he came of age, either to take under the will of his parent, or disaffirm, so far as his interest extended, the sale made to Halstead. But he could not do both. It was clearly a case in which he was bound to make an election. The devise was upon the express condition of his ratifying the sale by executing a deed to the purchaser, for otherwise he was not to be entitled to take under the will; and in the latter event,.his share of the estate was to remain as a security to the purchaser against his claims. It is an elementary principle, upon which the doctrine of election is founded, that a person shalfnot claim an interest under one instrument (either deed or will, for it applies to both) without giving full effect to it as far as he can, and renouncing any right to property which would, defeat the disposition: (Thelluson v. Woodford, 13 Ves. 220;) or, to use Lord Rosslyn’s words, as quoted in Moore v. Butler, 2 Sch. & L. 267, “ no person puts “ himself in a capacity to take under an instrument without “ performing the conditions of the instrument; and the condi- “ tians may be'express or implied.”
The acts of the defendant in relation to a share of his father’s *210estate clearly show his acceptance of the provisions of the wilf,parcels of the estate which he concurred in selling could only have been held or claimed by him as a devisee, because he could not be permitted to take as heir by descent in the presence of an express valid devise. He was then bound to perform the condition annexed to the gift. I see no escape from the conclusion of his having declared his election.
It is true the defendant denies he ever elected to take under’ the will of his father and ratify the sale of the lot of ground in question; and he endeavours to show, not only, that the proceeds of the sale of his father’s estate went to pay debts, or were held by his eldest brother James# who administered with the will annexed, and never accounted for or divided the proceeds amongst the devisees, but also, that the amount which he, the defendant, received from the sale of the homestead was less than his father actually owed to him for moneys received from other property sold by the father and which belonged to his children.
These circumstances, however, from the view which I have taken, cannot be permitted to vary the case. The bill is not filed to compel the defendant to make his election. It proceeds upon the ground of his having already made it. Although ho might not have been bound, unless he were cognizant of his rights, yet he cannot now retract: because he cannot now place the complainants (with respect to their rights) in the same situation which they would have stood in, provided his acts had not been performed.
The share of the father’s estate devised to the defendant was pledged to the complainant as a security '; and this security, he has taken away and cannot restore. It would, consequently, be unjust towards them to permit a disaffirmance of his own act to their prejudice. If he has been deceived into a loss by the maladministration of his brother or by any mistaken views of the value of the property devised to him, it is his misfortune. He was not bound to make his election until he could first ascertain the value of his patrimony; but, having made it, he is bound to abide by the determination, unless he can restore *211the property to its original situation: Edwards v. Morgan, 13 Price, 782; S. C. l M'Clel. 541, and on appeal 1 Bligh’s N. S. 401. In the case of The Attorney-General v. Christ’s Hospital, 3 Bro. C. C. 165, it was held, that where an estate is given «pan a condition, the taking possession binds to the performance of it, although there be a loss. The defendant is, therefore, bound to ratify the sale so far as respects his own one-seventh part of his father’s estate.
As to his share in his deceased brother Charles’s estate, it stands upon the same footing. Charles must be considered as having made his election, in the like manner and by unequivocal acts of ownership after he came of age and in connection with his father’s will. It also appears the defendant, as well as the others claiming to be vested with the title by descent, have intermeddled with sonje remaining interest in the estate and treated it as the property of the decedent.
Upon the whole, I must declare the defendant precluded from setting up any title whatever to the lot in question; and, shall decree, that he be perpetually enjoined from proceeding in the action of ejectment, and that he execute a release to the complainants of all his right, title and interest in the lot of land. He is, also, to pay the complainants their costs of this ■suit to be taxed.